BSE FAB ALSSANSR COSMET RE FHS PabIsHISo Age. tt

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CONSTANCE FORE-HERON, individually and

on behalf of all others similarly situated,
Case No. 19-cv-11224 (NSR)

Plaintiff,
-V.- }PROPOSER] ORDER ON CASE
MANAGEMENT PLAN
THE PRICE CHOPPER, INC., DEADLINE
Defendant.

 

 

IT IS HEREBY ORDERED that the operative deadline for the parties’ case
management plan is November 10, 2020. This order supersedes ECF 18 as it relates to the

foregoing deadline, which was previously October 20, 2020.

 

SO ORDERED.
pa
White Plains, NY eo Aa
Sept. 30, 2020 Neer
Dated: °©P! ?h -\
United States District Judge
eit SONY
DOCUMENT
|| ELECTRONICALLY fi

 

DOC #: —
DATE F re FiLED:_4 [3x 0} %20)
